Exhibit 10.61

Execution Copy

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

Share Purchase Agreement

RELATING TO THE SALE AND PURCHASE OF ALL SHARES

 

 

IN

DuoCort Pharma AB

BETWEEN

DuoCort AB

(as the Seller)

AND

Goldcup 6975 AB

(as the Buyer)



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Table of Contents

 

1.

   Definitions      3   

2.

   Sale and purchase of Shares      9   

3.

   Purchase Price and payment      9   

4.

   Conduct of business until Closing      12   

5.

   Closing Actions      12   

6.

   Representation and warranties of the Seller      14   

7.

   Representations and warranties of the Buyer      22   

8.

   Representations and warranties exclusive, etc.      22   

9.

   Remedies, limitations and exclusions      23   

10.

   Post Closing obligations      25   

11.

   Announcements and confidentiality      27   

12.

   Covenants      27   

13.

   Notices      28   

14.

   Costs      30   

15.

   Miscellaneous      30   

16.

   Disputes and Governing law      30   

Appendices

 

Appendix 3.2

   Preliminary Net Debt/Estimated Working Capital   

Appendix 3.11(c)

   Calculation of APP2   

Appendix 5.1(e)

   Waiver Galenica   

Appendix 5.1(g)

   Swedish pharmaceutical insurance   

Appendix 5.2(d)

   Parent Company Guarantee   

Appendix 6.5(a)

   Proprietary Rights   

Appendix 6.5(c)

   Proprietary Know-How   

Appendix 6.6(b)

   Excluded assets   

Appendix 6.7(b)

   Lease agreements   

Appendix 6.7(c)

   Excluded premises   

Appendix 6.8

   Employees and consultants   

Appendix 6.9(a)

   Insurance policies   

Appendix 6.9(b)

   Potential insurance claims   

Appendix 6.10

   Material Contracts   

Appendix 6.11

   Permits   

Appendix 6.14

   Relationship with the Seller   

Appendix 9.5(a)

   Data Room Information (separate DVD)   

 

2



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Share Purchase Agreement

Parties

 

(1) DuoCort AB, a Swedish limited liability company with corporate ID no
556580-2864 having its registered address at Kullagatan 8-10, 252 20
Helsingborg, Sweden (the “Seller”); and

 

(2) Goldcup 6975 AB, a Swedish limited liability company with corporate ID no
556863-6350, having its registered address at c/o Advokatfirma DLA Nordic KB,
Attn: Anders Malmström; Box 7315, 103 90 Stockholm (the “Buyer”).

The parties under (1) and (2) are collectively referred to as the “Parties” and
individually as a “Party”.

Whereas;

 

(A) All of the outstanding shares in the Company are owned by the Seller;

 

(B) The Company is engaged in the business of developing drugs for the treatment
of adrenal insufficiency and, in particular, a once-daily hydrocortisone tablet
for adrenal insufficiency which have the effect of improving and simplifying
cortisol replacement therapy for patients with adrenal insufficiency;

 

(C) ViroPharma is international biopharmaceutical company, committed to focusing
on commercialisation and development programs on products that are directed
towards serious unmet medical needs on a secure platform of administrative know
how; and

 

(D) The Seller desires to sell and the Buyer desires to acquire the Company and,
therefore, the Parties have agreed on a transaction by which the Buyer will
acquire all Shares in the Company from the Seller on the terms set out in this
Agreement.

Now therefore, in consideration of the mutual promises, covenants and conditions
contained herein, the Parties hereby agree as follows.

 

1. Definitions

 

1.1 In this Agreement (unless otherwise provided):

 

1.2 references to this Agreement or any other document shall be construed as
references to this Agreement or that other document as amended, varied, or
supplemented from time to time;

 

1.3 words importing the singular shall include the plural and vice versa; and

 

1.4 reference to any statute or statutory provision includes any statute or
statutory provision which amends, extends, consolidates or replaces the same, or
which has been amended, extended, consolidated or replaced by the same.

 

3



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

1.5 Unless the context otherwise requires, the following terms shall have the
following meanings in this Agreement, or are defined in the Sections of this
Agreement referred to:

 

“Accounting Principles”

  means the accounting principles which are in accordance with applicable laws
and generally accepted accounting principles in Sweden, as applied by the
Company on a consistent basis;

“Accounts”

  means the audited balance sheet and the audited profit and loss account of the
Company, the management report (Sw. förvaltningsberättelse) and statements from
the auditor of the Company for fiscal year ended as of the Accounts Date;

“Accounts Date”

  means 31 December 2010;

“Acquisition Proposal”

  means any ****;

“Acquisition Transaction”

  means ****;

“Additional Permits”

  Section 6.11;

“Affiliate”

  means with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, such Person at any
time during the period for which the determination of affiliation is being made.
For purposes of this definition, “control” of a Person means the power, direct
or indirect, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise and, in any event and, without
limitation of the previous sentence, any Person owning more than fifty percent
(50%) of the voting securities of another Person shall be deemed to control that
Person.

“Agreement”

  means this share purchase agreement, including all Appendices, as it may be
amended from time to time in accordance with its terms;

“Anti-Money Laundering Laws”

  Section 6.11(f);

“APP1”

  Section 3.10;

“APP2”

  Section 3.11;

“APP3”

  Section 3.12;

“Audit Period”

  Section 3.11(b);

“Business Day”

  means a day (other than a Saturday or Sunday) when banks in Sweden and New
York are open for business;

“Closing”

  means the completion of the Closing Actions;

“Closing Actions”

  means the actions of the Seller set forth in Section 5.1 and the actions of
the Buyer set forth in the Section 5.2, unless otherwise agreed in the Closing
Minutes;

 

4



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

“Closing Balance Sheet”

  Section 3.4;

“Closing Date”

  Section 2.2;

“Company”

  means DuoCort Pharma AB, a Swedish limited liability company with corporate ID
no 556734-4006, having its registered address at Kullagatan 8, 252 20
Helsingborg, Sweden;

“Customers”

  means third-party wholesalers, Distributors, pharmacies, hospitals and
prescribing doctors (but shall exclude Affiliates of Buyer and Permitted
Sellers);

“Deductible”

  Section 9.3;

“Distributor”

  means any third party authorized by Buyer or its Affiliates or Permitted
Sellers to distribute the Product to wholesalers, pharmacies, hospitals and
prescribing doctors (but shall exclude Licensees and Sublicensees);

“Due Diligence Information”

  means the information disclosed to the Buyer and its advisers in the
electronic data room serviced by Merrill DataSite under the project name Diana,
all of which have been captured on two identical sets of DVDs of which the
Parties have taken, or will at Closing take, one each and enclosed to this
Agreement as Appendix 9.5(a);

“Encumbrance”

  means any pledge, mortgage, option, retention of title, right of pre-emption,
right of first refusal or third party rights or security interest of any kind;

“FDA Approval”

  means such approval by the US Food and Drug Administration allowing the
Company and/or Buyer or its Affiliates to market and sell the Product in the
United States;

“Final Working Capital”

  means the Working Capital as of the Closing as determined between the parties
subsequent to Closing pursuant to Sections 3.4 – 3.7 below;

“Fixed Purchase Price”

  Section 3.1;

“Fundamental Warranties”

  Section 9.4;

“Intellectual Property Rights”

  means inventions, patents, patent applications, technologies, Know-How, trade
secrets, designs, copyrights (including copyrights in software), database
rights, trademarks, domain names, trade names and other types of intellectual
property rights, whether registered or not, including all rights to file
applications etc. and rights to sue or recover and retain damages for such
rights;

“Interim Accounts”

  mean the unaudited balance sheet and the unaudited profit and loss account of
the Company for period as from the Accounts Date until the Interim Accounts
Date;

 

5



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

“Interim Accounts Date”

  means 31 May, 2011;

“Know-How”

  means non-patented information resulting from experience and testing, which is
(i) confidential, that is to say, not generally known or easily accessible, (ii)
material, that is to say, significant and useful for the development and
production of a product and (iii) identified, that is to say, described in a
sufficiently comprehensive manner so as to make it possible to verify that it
fulfils the criteria of confidentiality and materiality;

“Licensee”

  means any third party recipient or grantee of an exclusive or semi-exclusive
license of rights to the Product, including the right to market and sell the
Product, from the Buyer or its Affiliates or a Product Acquirer, including, for
avoidance of doubt, any third party acquirer of the exclusive market rights of
the Product for one or more local markets (but shall exclude Distributors);

“Material Contracts”

  Section 6.10(a);

“Net Debt”

  means all long term and short term indebtedness of the Company less all cash
and cash equivalents (including cash at hand, bank accounts and marketable short
term securities), calculated in the same way as Preliminary Net Debt. The
Parties have agreed (i) that short term indebtedness shall include all such
debt, except for consultancy fees and short term payables that are owed but not
due in accordance with the ordinary and usual course of business and payment
terms in accordance with past practice, and (ii) that possible prepayments to
Galenica AB pursuant to Sections 9.1 and 9.2 of the Contract Manufacturing
Agreement (dated October 11, 2011) shall be treated as cash equivalents for
purposes of this definition only. For the avoidance of doubt, all bonuses or
fees to be paid due to the closing of this transaction shall be included in the
determination of Net Debt;

“Net Sales”

  means the net sales (after accounting for sales discounts, sales returns and
other commercial sales offsets) of the Product to Customers for the applicable
period as reported by (i) Buyer and its Affiliates on a consolidated basis, and
by (ii) Permitted Sellers. If the Buyer (or its parent Affiliate) or Permitted
Seller is a public reporting company in the United States, then the Net Sales,
as described above, shall be as reported for the Product in accordance with US
GAAP in such company’s audited annual and unaudited quarterly

 

6



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  financial statements filed with the Securities and Exchange Commission
(“SEC”); provided, however, that if the Buyer (or its parent Affiliate) or a
Permitted Seller is not a public reporting company in the United States, then
such party shall audit its calculation of the Net Sales (but no more than once
annually), as described above, in accordance with the applicable accounting
principles and the Buyer shall procure that such report is provided to the
Seller;

“Net Sales Period”

  means the period from Closing Date up to and including 31 December 2015,
during which time the Net Sales are calculated;

“ordinary course of business”

  means, with respect to the Company, the ordinary course of business of such
entity consistent with past practice;

“Parties”

  see recitals above;

“Permitted Seller”

  means any Product Acquirer, Licensee or Sublicensee and their respective
Affiliates (but shall exclude (i) a Distributor or (ii) any distributor of the
Product for such Licensee, Sublicensee or Product Acquirer) having the right to
sell the Product;

“Permits”

  Section 6.11;

“Person”

  means means an individual, a limited liability company, a joint venture, a
corporation, a partnership, an association, a trust, a division or an operating
group of any of the foregoing or any other entity or organisation;

“Preliminary Fixed Purchase Price”

  Section 3.2;

“Preliminary Net Debt”

  means as set out in Appendix 3.2;

“Product”

  means the drug developed by the Company consisting of the once-daily
hydrocortisone tablet for adrenal insufficiency in two dosage strengths 5mg and
20mg under the registered trademark Plenadren, which is in the process of market
authorisation within EU;

“Product Acquirer”

  means a purchaser of all rights to the Product and related assets from the
Buyer or its Affiliates or a previous Product Acquirer;

“Proprietary Know-How”

  Section 6.5(c);

“Proprietary Rights”

  Section 6.5(a);

“Purchase Price”

  Section 3.1;

“Qualifying Claim”

  Section 9.3;

 

7



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

“Seller’s Account”

  means the bank account in the name of the Seller with the following details:  
Bank: ****   IBAN: ****   SWIFT/BIC: ****

“Representatives”

  means officers, directors, employees, agents, attorneys, accountants, advisors
and representatives;

“SEK”

  means Swedish kronor;

“Shares”

  means the 1,000 shares in the Company, representing 100 percent of all issued
and outstanding shares and instruments in the Company and 100 percent of the
issued share capital of the Company;

“Sublicensee”

  means any third party recipient or grantee of a license of rights to the
Product, including the right to market and sell the Product, from a Licensee
(but shall exclude any Distributor of a Licensee);

“Taxes”

  means all direct and indirect taxes and charges, social security fees, fees,
duties and other assessments (including but not limited to any income tax,
whether actual or deemed), sales tax, use tax, transfer tax, transaction tax,
investment tax, capital tax, real property tax, value added tax, withholding
tax, employment tax, asset holding tax or registration tax, preliminary tax
under the Swedish Tax Payment Act (Sw. skattebetalningslagen), or the equivalent
legislation in any relevant jurisdiction, or any amendments or replacements
thereof, and deferred taxes, wherever arising, together with any interest,
penalties, residual tax charges or addition to tax;

“USD”

  means United States dollar;

“Working Capital”

  means the aggregate of accounts receivable (less appropriate reserves for bad
debt allowances), inventories and prepaid items less the aggregate of accounts
payable (including any accounts payable to Seller or its Affiliates), prepaid
income and other short term liabilities not included in the Net Debt definition,
as set out in Appendix 3.2. For the avoidance of doubt, any amount included in
the determination of Net Debt shall not be included in the determination of
Working Capital); and

“Working Capital Adjustment”

  amounts to (a) zero (0) SEK if the Final Working Capital is greater than minus
five hundred thousand (-500,000) SEK, or (b) the difference between the Final
Working Capital and minus five hundred thousand (-500,000) SEK if the Final
Working Capital is less than minus five hundred thousand (-500,000) SEK.

 

8



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

2. Sale and purchase of Shares

 

2.1 Upon the terms and subject to the conditions set out in this Agreement, at
Closing, the Buyer shall purchase from the Seller, and the Seller shall sell and
transfer to the Buyer, the Shares free and clear of any Encumbrances and
together with all rights and advantages attached to them.

 

2.2 The Closing shall take place at the office of Advokatfirman Delphi, Stora
Nygatan 64, 211 37 Malmö, Sweden, within ten (10) Business Days after all the
conditions to closing set out in Section 5.4a) (i)-(ii) below have been
fulfilled, or at such other place or on such other time and/or date as may be
mutually agreeable to the Buyer and the Seller. The date of the Closing is
herein referred to as the “Closing Date”.

 

2.3 Both Parties undertake to take all reasonable effort and use all reasonable
resources in order to fulfil the conditions precedent in Section 5 without undue
delay.

 

3. Purchase Price and payment

 

3.1 The purchase price shall consist of one fixed purchase price of 220 million
SEK less an amount equal to the Net Debt and less the Working Capital Adjustment
as of the Closing Date as determined by the Closing Balance Sheet (the “Fixed
Purchase Price”) and the three possible additional purchase prices, all as set
out below (the Fixed Purchase Price and the three possible additional purchase
prices are hereinafter jointly referred to as the “Purchase Price”).

Calculation of the Fixed Purchase Price

 

3.2 The preliminary fixed purchase price amounts to 130,768,000 SEK (the
“Preliminary Fixed Purchase Price”), corresponding to 220 million SEK less the
Preliminary Net Debt of 89,232,000 SEK as set out in Appendix 3.2.

 

3.3 The Preliminary Fixed Purchase Price shall be paid in immediately available
funds to the Seller’s Account on the Closing Date.

 

3.4 As soon as reasonably practicable but not later than fifteen (15) Business
Days following the month-end occurring on or immediately after the Closing Date,
the Buyer shall deliver to the Seller a closing balance sheet of the Company as
per the Closing Date (the “Closing Balance Sheet”) reviewed by the Company’s
auditors to the same standards as apply to the Accounts and in accordance with
the recommendation issued by the Swedish Institute of Authorised Public
Accountants together with a calculation of the Fixed Purchase Price. The Closing
Balance Sheet shall be prepared in accordance with the Accounting Principles.
The Buyer will give the Seller and its professional advisors full access to the
books and records of the Company and appropriate personnel so that the Seller
can review the Closing Balance Sheet and the Net Debt and Working Capital
Adjustment within the time frame set out below.

 

3.5

If the Seller objects in writing to the Closing Balance Sheet or the calculation
of the Fixed Purchase Price and if the Buyer does not agree with the Seller’s
objections (it being agreed that the failure of the Buyer to deliver written
notice to the Seller of the Buyer’s disagreement with

 

9



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  the Seller’s objections within fifteen (15) Business Days of receipt of such
objections shall be deemed as an acceptance by the Buyer), and such objections
are not resolved on a mutually agreeable basis within fifteen (15) Business Days
after the Buyer’s receipt thereof, any disagreement between the Parties
regarding the Closing Balance Sheet or the Fixed Purchase Price shall be
resolved within thirty (30) Business Days thereafter by an unaffiliated
international accounting firm.

 

3.6 The failure of the Seller to deliver a written objection to the Closing
Balance Sheet and the Fixed Purchase Price to the Buyer within fifteen
(15) Business Days after receipt thereof shall be deemed as a binding acceptance
by the Seller of the Closing Balance Sheet and the Fixed Purchase Price as
proposed by the Buyer.

 

3.7 The decision by an unaffiliated international accounting firm shall be final
and binding upon the Parties. Each Party shall share equally the fees, costs and
expenses of an unaffiliated international accounting firm. If the Parties can’t
agree on an unaffiliated international accounting firm within thirty
(30) Business Days, each Party has the right to request the Stockholm Chamber of
Commerce to appoint such an unaffiliated international accounting firm or an
alternative dispute resolution in this respect solely.

 

3.8 As soon as the Closing Balance Sheet has become final and binding pursuant
to Sections 3.4 - 3.7 above, the Preliminary Fixed Purchase Price shall be
adjusted on a SEK by SEK basis in accordance with the following:

 

  (a) if the Net Debt is equal to the Preliminary Net Debt, no adjustment shall
be made to the Preliminary Fixed Purchase Price;

 

  (b) if the Net Debt on the Closing Date is lower than the Preliminary Net
Debt, the Preliminary Fixed Purchase Price shall be increased by the amount of
such shortfall and such amount shall be paid by the Buyer to the Seller as an
increase of the Fixed Purchase Price;

 

  (c) if the Net Debt on the Closing Date exceeds the Preliminary Net Debt, the
Preliminary Fixed Purchase Price shall be reduced by the amount of such excess
and such amount shall be paid by the Seller to the Buyer as a reduction of the
Fixed Purchase Price; and

 

  (d) the Working Capital Adjustment.

 

3.9 Payment of any amounts required for the final adjustment mentioned in
Section 3.8 above shall be made by transfer in immediately available funds
within five (5) Business Days after the date that the Closing Balance Sheet and
Fixed Purchase Price is deemed final and binding between the Parties in
accordance with Section 3.4-3.7.

Calculation of Additional Purchase Prices

 

3.10 Additional Purchase Price 1

The Buyer shall pay an additional purchase price of **** (“APP 1”), conditional
upon the **** Payment of the APP1 shall be made to the Seller by transfer in
immediately available funds within fifteen (15) Business Days after the date
that the Company has received confirmation as stated above.

 

3.11 Additional Purchase Price 2

 

10



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

The Buyer shall pay an additional purchase price based on the Net Sales of the
Product as set out in this Section 3.11 (“APP2”).

 

  (a) Payment of APP2 is conditional upon the Company reaching cumulative Net
Sales during the Net Sales Period of the amounts set out below;

 

  (i) the APP2 shall amount to **** in case the cumulative Net Sales during the
Net Sales Period amounts to **** or more, but less than ****;

 

  (ii) the APP2 shall amount to **** in case the cumulative Net Sales during the
Net Sales Period amounts to **** or more, but less than ****;

 

  (iii) the APP2 shall amount to **** in case the cumulative Net Sales during
the Net Sales Period amounts to **** or more, but less than ****;

 

  (iv) the APP2 shall amount to **** in case the cumulative Net Sales during the
Net Sales Period amounts to **** or more.

In case the cumulative Net Sales during the Net Sales Period amounts to less
than **** no APP2 shall be paid. The Buyer may never be obliged to pay more than
one APP2 (although such APP2 shall, if applicable, be paid in increments as the
respective cumulative Net Sales intervals set out above are reached during the
Net Sales Period) and the amount of the APP2 can never be higher than
700 million SEK.

 

  (b) Within thirty (30) Business Days from the end of each calendar quarter the
Buyer shall send to the Seller a calculation of the cumulative Net Sales between
the Closing Date and the end of such calendar quarter. As regards the final
calculation of cumulative Net Sales during the Net Sales Period, the Buyer shall
send the Seller such calculation before 29 February 2016 and the Seller shall
deliver any objection to the Buyer within sixty (60) Business Days after receipt
of such calculation. In case the Buyer does not accept the objection of the
Seller of the cumulative Net Sales during the Net Sales Period with fifteen
(15) Business Days thereafter, Section 3.4 to 3.7 above shall apply mutatis
mutandis. The audit rights set out in Section 10.6 shall apply continuously
throughout the period from the Closing Date until the final calculation of the
cumulative Net Sales during the Net Sales Period has been finally determined
according to the above (the “Audit Period”).

 

  (c) Payment of APP2 shall be made by the Buyer to the Seller as the respective
cumulative Net Sales intervals as set out in Section 3.11 (a) above are reached
as measured by the cumulative Net Sales for the period from the Closing Date
until the end, from time to time, of the most recent calendar quarter as further
described in Appendix 3.11 (c).

 

  (d) In respect of payments of APP2 to be made during the Net Sales Period as
set out in 3.11 (c), such payments shall be made by the Buyer to the Seller by
transfer in immediately available funds within forty-five (45) Business Days
subsequent to the end of the calendar quarter during which the Seller became
entitled to receive payment of APP2. In respect of the final payment of APP2,
such payment, if any, shall be made by the Buyer to the Seller by transfer in
immediately available funds within ten (10) Business Days subsequent to the date
the cumulative Net Sales during the Net Sales Period have been finally
determined.

 

3.12 Additional Purchase Price 3

 

11



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

The Buyer shall pay an additional purchase price to Seller of an amount of ****
(“APP3”), conditional upon ****. Payment of the APP3 shall be made to the Seller
by transfer in immediately available funds within ten (10) Business Days after
the date that the Product has received ****.

 

4. Conduct of business until Closing

Between the date of the signing of this Agreement and the Closing Date, the
Seller shall procure to conduct the business activities of the Company as a
going concern, in the ordinary and usual course of business and consistent with
prior practice, undertaking commercially reasonably best efforts to safeguard
the overall value of the business and with a view not to jeopardize the
completion of the transactions contemplated herein. Without prejudice to the
generality of the foregoing, decisions or actions in the below specific matters
shall require the prior written consent of the Buyer between the signing of this
Agreement and the Closing Date, such consent by the Buyer shall not be
unreasonably withheld or delayed:

 

  (a) Any action that is outside the ordinary course of business and consistent
with prior practice;

 

  (b) Any action between the Company and the Seller or its owners or any
Affiliate to such (save for lending from the Seller or provision of consulting
services in the ordinary course of business and consistent with prior practice
in the Company);

 

  (c) Any action that constitute an assignment or purchase of any asset material
for the business of the Company;

 

  (d) Any action that would constitute termination, amendment or entering into
an agreement material for the business of the Company;

 

  (e) Any action that would constitute an assignment of title, granting of
license or other right to the Proprietary Rights or the Proprietary Know-How (or
any portion thereof) or that otherwise would Encumber the Proprietary Rights or
the Proprietary Know-How (or any portion thereof);

 

  (f) Any material communication between the Company and the EMA, EC (or any
similar regulatory authority) and before giving any material submission to the
EMA, EC (or any similar regulatory authority), or any material change to a
manufacturing plan or process;

 

  (g) Any action that would constitute a misrepresentation or breach of warranty
under Section 6.4 (absence of certain events); and

 

  (h) Any agreement or other commitment, whether in writing or otherwise, to do
any of the foregoing.

In addition thereto, the Company shall notify the Buyer of any inspections of
any manufacturing facility or clinical trial site.

 

12



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

5. Closing Actions

 

5.1 Closing Actions of the Seller

At the Closing, the Seller shall, in exchange for the actions of the Buyer set
forth in Section 5.2 below:

 

  (a) deliver documentary evidence of the due approval and authorisation by the
board of directors of Seller of the sale of the Shares pursuant to this
Agreement;

 

  (b) present two identical sets of DVDs containing the Due Diligence
Information and deliver one of them to the Buyer;

 

  (c) deliver (after the Seller’s bank having confirmed receipt of the
Preliminary Fixed Purchase Price payable pursuant to Section 3.2) the
shareholder register of the Company to the Seller evidencing that the Shares
have been transferred to the Seller;

 

  (d) deliver powers of attorney enabling the Representatives appointed by the
Buyer to sign for and on behalf of the Company, until any new directors and
signatories of the Company have been duly registered with the Swedish Companies
Registration Office;

 

  (e) deliver a waiver from Galenica in the form set out in Appendix 5.1(e),

 

  (f) deliver a duly signed transfer note to the Buyer covering all outstanding
conditional shareholders’ contributions made to the Company (amounting to SEK
2,375,281:84);

 

  (g) deliver evidence that the Swedish pharmaceutical insurance has been
transferred from the Seller to the Company; and

 

  (h) deliver executed agreements by each of the former and current employees
and consultants of the Company whereby such person acknowledges and agrees that
such person has not previously assigned any rights, title or interests in or to
the Intellectual Property Rights and Know-How relating to the Product developed
by such person to any third party, prior to, during, or subsequent to such
person’s employment or consultancy assignment with the Company.

 

5.2 Closing Actions of the Buyer

At the Closing, the Buyer shall, in exchange for the actions of the Seller set
forth in Section 5.1 above:

 

  (a) deliver documentary evidence of the due approval and authorisation by the
board of directors of Buyer of the purchase of the Shares pursuant to this
Agreement;

 

  (b) deliver documentary evidence confirming that the Preliminary Fixed
Purchase Price payable pursuant to Section 3.3 above has been credited to
Seller’s Account;

 

  (c) deliver documentary evidence confirming (i) that the Company’s debt to
Seller has been credited to Seller’s Account, (ii) that the Company’s debt to
ALMI has been repaid and (iii) that the Company’s accrued liability to Recipharm
regarding the compensation component (as defined in the Recipharm Development
and Supply Agreement, which is part of the Material Contracts) has been paid;
all with the relevant amounts set out in Appendix 3.2;

 

  (d) deliver to Seller collateral for Buyer’s obligation with respect to APP1,
APP 2 and APP3, in the form of Parent Company Guarantee in the form set out in
Appendix 5.2(d); and

 

13



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  (e) procure (i) that an extra general meeting and a constituent board meeting
upon which a new board of directors of the Company is elected and new signatory
powers are resolved for the Company, (ii) that the minutes of said meetings are
executed as well as the necessary ancillary documentation and (iii) that the
necessary documentation is submitted to the Swedish Companies Registration
Office (Sw. Bolagsverket) for registration (including by facsimile).

 

5.3 Closing Minutes

At the Closing, the Parties shall execute closing minutes evidencing the Closing
Actions. The closing minutes shall be prepared by the Seller’s legal counsel in
cooperation with the Buyer’s legal counsel reasonably before the Closing Date.

 

5.4 Further Closing Conditions/Long Stop Date

 

  a) The Closing is further conditional upon that the Company before
December 31, 2011 (i) has been granted EC marketing authorization approval for
the Product maintaining its orphan status; (ii) has entered into an amendment
manufacturing agreement with Recipharm AB and/or its Affiliates to the
reasonable satisfaction of the Buyer; and that (iii) the Seller is not in
material breach of any of the undertakings in Section 4 above (Conduct of
Business until Closing) or the representation or warranties in Section 6
(Representation and warranties of the Seller) at the Closing Date (disregarding
all materiality qualifications in such undertakings and representation and
warranties).

 

  b) Unless all the closing conditions set out in 5.4a) (i)-(ii) above have been
fulfilled before December 31, 2011, this Agreement shall be null and void except
for Sections 11 and 13-16 that shall continue to apply. If the closing condition
set out in 5.4a) (iii) above is not fulfilled at the Closing Date, this
Agreement shall, unless waived by the Buyer in writing, be null and void except
for Sections 11 and 13-16 that shall continue to apply. None of the Parties
shall have any claim for compensation against the other party due to non
fulfilment of the conditions precedent above, except in the case of fraud or
gross negligence.

 

6. Representation and warranties of the Seller

Subject to the limitations and exclusions set forth in Sections 8 and 9 below,
the Seller represents and warrants that each of the statements set out below in
this Section 6 is, unless indicated otherwise, true and correct as at the date
of this Agreement and as of the Closing Date.

 

6.1 Capacity and authority of the Seller

 

  (a) The Seller is duly incorporated, validly existing under the laws of Sweden
and the Seller has the corporate power and authority to enter into this
Agreement and to perform its obligations hereunder. All corporate authorizations
for the transactions contemplated in this Agreement have been obtained by the
corporate bodies of the Seller.

 

  (b) This Agreement has been duly executed and delivered by the Seller and
constitutes valid and legally binding obligations of the Seller. The execution
of this Agreement and the performance by the Seller of its obligations
thereunder does not violate, conflict with or result in a breach of the articles
of association or other constitutive document by which Seller is governed or
subject to.

 

  (c) No consent of any shareholder, creditor or any other person, or
notification to, registration with or the consent or approval of any court of
law or administrative body, however, excluding competition authorities, is
required in connection with the execution and performance by the obligations of
the Seller under the Agreement.

 

14



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

6.2 The Company and the Shares

 

  (a) The Company is duly incorporated and validly existing under the laws of
Sweden. No order or petition has been made or is, to the Seller’s knowledge,
threatened, and no action or resolution has been taken or passed with respect to
the Company or its assets (i) for the suspension of payments, (ii) for entering
into any composition arrangements with any of its creditors, (iii) for the
winding up (Sw. likvidation), bankruptcy, reorganisation, receivership or other
similar administration, or (iv) for a liquidator, receiver or similar
administrator to be appointed.

 

  (b) The Shares comprise the whole of the issued share capital of the Company
and are legally and validly issued and fully paid up.

 

  (c) The Shares are fully owned by the Seller who has the right to exercise all
voting and other shareholder rights over the Company.

 

  (d) The Shares are (except as may follow from the articles of association of
the Company) free and clear of all Encumbrances and the Buyer will upon Closing
acquire good and marketable title to the Shares free and clear from any
Encumbrances.

 

  (e) The Company has not issued or resolved to issue any securities that
entitle or may in the future entitle any person to receive or acquire any share
capital or any other security giving rise to a right over, or an interest in,
the capital of the Company.

 

  (f) No share certificates have ever been issued in relation to the Shares.

 

6.3 Accounts, etc.

 

  (a) The Accounts have been prepared in accordance with the Accounting
Principles and provide a true and fair view of the assets, liabilities,
financial position and state of affairs of the Company on the Accounts Date and
of the profits or losses for the period concerned.

 

  (b) The Interim Accounts has been prepared in accordance with the Accounting
Principles (but have not been audited) and provides a true and fair view of the
assets, liabilities, financial position and state of affairs of the Company on
the Interim Accounts Date and of the profits or losses for the period concerned.

 

  (c) The Company has not pledged any assets or has any obligations, commitments
or liabilities, liquidated or non-liquidated, contingent or otherwise, whether
for Taxes or otherwise, of such a nature that they should be accounted for in
the accounts according to the Accounting Principles in excess of what is
accounted for in the Annual Accounts or which have arisen within the ordinary
course of business during the period after the Accounts Date.

 

  (d)

All debts and liabilities of the Company, which are due prior to Closing, have
been or will be duly paid prior to Closing. Provisions have been made in
accordance with the Accounting Principles for all other outstanding debts and
liabilities (whether long-term or current) which are attributable to the period
prior to the Closing but not due as per the

 

15



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  Closing Date. The Company has no debts or liabilities other than such that are
(i) accrued, expressly reserved or otherwise specifically disclosed in the
Interim Accounts or (ii) debts and liabilities incurred in the ordinary course
of business after the Interim Accounts Date, or (iii) contractual debts and
liabilities incurred in the ordinary course of business, which are not required
by the Accounting Principles to be reflected on a balance sheet and which are
not, in the aggregate, material.

 

  (e) The Company has not granted any guarantees or provided any other security
not reflected in the Accounts.

 

  (f) All debts of the Company to the Seller or its Affiliates are as set out in
Appendix 3.2, except for liabilities relating to consulting services performed
by Affiliates of the Seller or owners of the Seller in the ordinary course of
business which are not due on the Closing Date according to the payment terms in
the agreements.

 

  (g) All floating charges of the Company will be released upon the repayment of
the loan to ALMI pursuant to Section 5.2(c) above.

 

  (h) All accounts receivable of the Company have arisen in the ordinary course
of business and all outstanding claims will be collected at full book value with
sixty (60) days from the respective due date. Upon the Seller’s request, the
Buyer agrees to transfer any account receivable to the Seller for which
compensation has been paid to the Buyer on the basis of this provision.

 

6.4 Absence of certain events since the Accounts Date

Since the Accounts Date until the date of this Agreement:

 

  (a) the business of the Company has been conducted in the ordinary course of
business;

 

  (b) the Company has not sold, pledged or otherwise encumbered any material
asset, other than in the ordinary course of business;

 

  (c) the Company has not made any investment or incurred any additional
borrowings or any other indebtedness, other than in the ordinary course of
business;

 

  (d) the Company has not entered into any guarantee, indemnity or other
arrangement to secure any obligations of a third party;

 

  (e) the Company has not assumed or acquired any material liability, other than
in the ordinary course of business;

 

  (f) the Company has not been in breach of any agreement or received
information that any counterparty is in breach of any agreement;

 

  (g) all payments, receipts and invoices of the Company have been fully and
accurately recorded in the books of the Company;

 

  (h) no dividends or other distributions or value transfers from the Company
has been declared, paid or made by or to the Seller or any other party.

 

6.5 Intellectual Property Rights

 

  (a) Appendix 6.5(a) contains a complete and accurate list of all registered
Intellectual Property Rights owned by the Company and all applications for the
registration of other Intellectual Proprietary Rights filed by the Company (the
“Proprietary Rights”).

 

16



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  (b) The Company is the legal and beneficial owner of all the Proprietary
Rights and, unless indicated otherwise, in each case free and clear of any
Encumbrances save as set out in Appendix 6.5(a). All registrations for the owned
Proprietary Rights are valid and in full force and effect, and all relevant
renewal fees have been paid on their respective due dates.

 

  (c) The Company is the legal and beneficial owner of all Know-How generated as
a result of the development of the Product and the Proprietary Rights,
including, but not limited to, the documentation specified or referred to in
Appendix 6.5(c) (the “Proprietary Know-How”) and, unless indicated otherwise
therein, in each case free and clear of any Encumbrances. The Company is the
legal and beneficial owner of all formulations related to the Product developed
by Galencia AB.

 

  (d) The Seller has no right, title or interest left in, to or under the
Product, including, but not limited to the Proprietary Rights and the
Proprietary Know-How after its sale, transfer and assignment to the Company
under the asset transfer agreement disclosed in the Due Diligence Information of
the “Business” (as defined in said asset transfer agreement).

 

  (e) No license or other right has been granted by the Company to any third
party with respect to the owned Proprietary Rights or the Proprietary Know-How,
except for the right to use or manufacture under the same pursuant to the supply
agreement(s) disclosed in the Due Diligence Information, and the use of the
owned Proprietary Rights and the Proprietary Know-How is not dependant on any
license of third party Intellectual Property Rights. All of the owned
Proprietary Rights and the Proprietary Know-How will be included, unaffected, in
the transfer of the Shares to the Buyer under the terms of this Agreement.

 

  (f) No obligation exists for the Company to pay royalties or any other
remuneration to any third party with respect to the Company’s use or
commercialisation of the Proprietary Rights or the Proprietary Know-How, except,
for avoidance of doubt, for the Purchase Price payable to the Seller under this
Agreement and as may follow from the supply agreement(s) disclosed in the Due
Diligence Information.

 

  (g) The Company has not received any written notice of invalidity,
infringement, or misappropriation from any third party with respect to any
Intellectual Property Rights of the Company or of any third party. To the
Seller’s knowledge, the Company has not, interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any Intellectual Property
Rights of any third parties and no third party has interfered with, infringed
upon, misappropriated, or otherwise come into conflict with any of the
Proprietary Rights of the Company.

 

  (h)

Each former and current employee and consultant of the Company engaged in
development work with respect to the Product and the resulting Proprietary
Rights and Proprietary Know-How has or will have as of Closing Date executed an
agreement or other intellectual property assignment document that assigns (or
have assigned), to the extent permitted by applicable law, all rights, title and
interests in or to the Intellectual Property Rights and Know-How developed in
the course of his/her duties under the employment or consultancy assignment to
the Company or the Seller, if such Intellectual Property Rights was developed
prior to the Seller’s assignment to the “Business” (as

 

17



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  referred to in Section (d) above) to the Company. There are no outstanding or
potential claims against the Company for compensation or ownership in respect of
any rights, title or interest in, to or under any such owned Proprietary Rights
or Proprietary Know-How from any former or current employee or consultant.

 

  (i) The Company owns or licences all the Intellectual Property Rights and
Know-How necessary in order to fully carry on the business of the Company as
currently conducted and to the Seller’s knowledge no further licences or
consents or payments is required in order to carry on the business as it has
been conducted prior to this Agreement.

 

6.6 Tangible assets

 

  (a) The Company is the owner of the tangible assets that are reflected in the
Accounts, plus any tangible assets acquired and less any tangible assets
disposed of since the Accounts Date, and have good and marketable title to all
such tangible assets free and clear from any Encumbrance.

 

  (b) The Company owns or leases all tangible assets necessary for it to carry
on the business as presently conducted and such tangible assets are in all
material aspects fit for its purpose and, where applicable, in good operating
condition, ordinary wear and tear excepted. All of the aforementioned tangible
assets (whether owned or leased) will be included (i.e. remain with the Company)
in the transfer of the Company to the Buyer under the terms of this Agreement,
save as set out in Appendix 6.6(b).

 

6.7 Real properties and leased premises

 

  (a) The Company does not own, or have owned, any real property.

 

  (b) Copies of all leases of real property and other premises to which the
Company is a party is enclosed as Appendix 6.7(b), and all the complete and
current provisions of each such agreement are provided for by the wording of the
relevant contract.

 

  (c) All premises, save for the premises set out in Appendix 6.7(c), are being
leased by the Company under valid and enforceable leases, subject only to such
Encumbrances which may follow from the respective lease agreements and
applicable laws and regulations. The Company is not in default under any such
lease.

 

  (d) The Company has not given or received any notice prematurely terminating
any of the contracts in respect of its leased premises, and the Company has not
received any notice asserting that it is in breach of any such leases.

 

6.8 Employees and consultants

 

  (a) The Company has no other persons employed or engaged as consultants than
the employees and consultants set out in Appendix 6.8. Appendix 6.8 includes all
details of the positions, salaries, benefits, pensions and any and all other
type of remuneration or incentives and is complete and accurate in all respects.

 

  (b) There are no material formal or informal employment/consultant related
controversies, cases, grievances, claims, charges or proceedings pending or, to
the Seller’s knowledge, threatened including claims of unfair labour practices,
discrimination or failure to pay wages.

 

18



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  (c) The Company is not a party to or bound by any collective bargaining
agreement or any other contract or agreement with any labour organization.

 

  (d) The Company is in compliance with all laws relating to the employment of
labour, including all such laws relating to wages, hours, discrimination,
occupational safety and health, workers’ compensation and the collection and
payment of withholding and/or social security Taxes and other Taxes.

 

  (e) There are no compensation plans, bonus plans, profit-sharing plans,
employee pension or retirement plans, severance pay or similar termination
indemnities, group life insurance plans or other plans or liabilities (except
for statutory plans or arrangements) other than as set forth in Appendix 6.8
above.

 

6.9 Insurances

 

  (a) The Company maintains insurance policies against fire, theft, loss,
product and general liability and other forms of insurance with reputable
insurers set out in Appendix 6.9(a). Valid policies for such insurance coverage
are now, and will, up to and including Closing Date, be duly in force.

 

  (b) No claims have been made, no claim is outstanding and, to the Seller’s
knowledge and except as set out in Appendix 6.9(b) and, no fact or circumstance
exists which may give rise to a claim under any of the Company’s insurance
policies.

 

6.10 Material Contracts

 

  (a) All material contracts of the Company are listed in Appendix 6.10 (the
“Material Contracts”) and are in full force and effect in accordance with their
respective terms, unless otherwise specifically indicated in the appendix.

 

  (b) The Company has not received or given notice for pre-mature termination of
any Material Contracts. To the Seller’s knowledge, no Material Contracts will be
terminated because of the fact of the transaction contemplated by this
Agreement.

 

  (c) The Company is not in default under any provision of any Material
Contracts, and no event has occurred prior to the Closing Date which would
constitute such default. To the Seller’s knowledge, no counterparties are in
default under any provision of any Material Contracts, and no event has, to the
Seller’s knowledge, occurred which would constitute such a default.

 

  (d) The Company is not bound by any material contractual obligations or
liabilities other than as follows from the Material Contracts.

 

  (e) All contracts of the Company are concluded on arm’s length terms and
entered into in the ordinary course of business.

 

  (f) The Company has not sold any business, shares, real property or assets
where there are outstanding obligations or warranty undertakings (express or
implied) on the party of the Company, that are not in the ordinary course of
business.

 

6.11 Compliance with laws and regulations

 

  (a) The Company has at all times conducted its business and operations in
compliance with applicable laws and regulations.

 

19



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  (b) Appendix 6.11 contains a complete listing of all material regulatory
licenses, consents and permits and authorizations possessed by the Company or
used in the conduct of its business at the date of this Agreement (the
“Permits”). Together with the documents to be provided by the Seller under
Section 5.4 (the “Additional Permits”), the Company will on the Closing Date
possess directly or indirectly such Permits and Additional Permits by virtue of
which the Company can conduct its business as presently conducted and to market
the Product in accordance with the marketing authorisations anticipated to be
granted.

 

  (c) The Company has fulfilled all requirements to maintain the Permits. No
loss or expiration of any Permits is pending or, to the Sellers’ knowledge,
threatened or reasonably foreseeable (including, without limitation, as a result
of the transactions contemplated hereby), other than expiration in accordance
with the terms thereof. The Company has not received any written notice of any
alleged violation of any Permit.

 

  (d) The Company has fulfilled all requirements to maintain the orphan drug
designations of the Product.

 

  (e) The Company will not receive any claims for compensation or repayment due
to the change of ownership of the Company or due to the change of status of the
Company no longer being a SME company.

 

  (f) Neither the Company, any of its subsidiaries, nor the Seller (nor any
director, officer, agent, employee consultant of or other Person associated with
or acting on behalf of the Company, any of its subsidiaries or the Seller) has
made, authorized, offered or promised to make any payment or transfer of
anything of value, directly, indirectly or through a third party, to any
government or regulatory official (domestic or foreign), employee or other
representative (including employees of a government owned or controlled entity
or public international organization and including any political party or
candidate for public office), in violation of any law in any jurisdiction to
which such Person is subject. For the purposes of this Section 6.11(f), the acts
specified include, but are not limited to, (x) the making or payment of any
illegal contributions, commissions, fees, gifts, entertainment, travel or other
unlawful expenses relating to political or regulatory activity, (y) the direct
or indirect payment, gift, offer, promise or authorization to make a payment,
gift, offer or promise of, anything of material value to any government
representative or regulator (domestic or foreign) and (z) the making of any
bribe, illegal payoff, influence payment, kickback or other unlawful payment,
using funds of the Company, any of its subsidiaries or the Seller or otherwise
on behalf of the Company, any of its subsidiaries or the Seller. The operations
of the Company, its subsidiaries and the Seller are and have been conducted at
all times in material compliance with all applicable financial record keeping
and reporting requirements and the applicable anti-money laundering statutes of
jurisdictions where each of the Company, its subsidiaries and the Seller conduct
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company, its subsidiaries or the Seller with
respect to the Anti-Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

20



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

6.12 Litigation

 

  (a) There are no suits, administrative, arbitration or other proceedings
(including, but not limited to, Tax proceedings) pending or, and to the Seller’s
knowledge, threatened against the Company, and there are no such suits or
proceedings pending or threatened by the Company against any other person, nor
are there, to the Seller’s knowledge, any circumstances which may result in such
suits, administrative, arbitration or other proceedings.

 

  (b) The Company has not during the last three years been involved in any
disputes or proceedings and there have been no product liability claims raised
against the Company.

 

6.13 Taxes

 

  (a) The Company has properly filed with the appropriate tax authorities all
tax returns relating to Taxes and reports required to be filed for all tax
periods ending prior to the Closing Date and such filings are true, correct and
complete.

 

  (b) All Taxes that have become due have been fully paid or fully provided for
in the Accounts and the Company will not be liable for any additional Tax
pertaining to the period before the Accounts Date. All Taxes for the period
after the Accounts Date have been fully paid when due or fully provided for in
accordance with the Accounting Principles. The Company will not be levied,
charged or otherwise obliged to pay any Taxes based on or related to any fact or
circumstance existing or relating to any time prior to the Closing Date not
reserved for as aforementioned.

 

  (c) There are no tax audits, disputes or litigation currently pending with
respect to the Company and there is no basis for assessment of any deficiency in
any Taxes against any of the Group Companies which have not been provided for or
which have not been paid.

 

6.14 Relationship with the Seller

Except as disclosed in Appendix 6.14:

 

  (a) there are no agreements between the Company, on the one hand, and the
Seller or any shareholder in the Seller or any director, employee or family
associate of any of the foregoing, on the other hand;

 

  (b) there is no indebtedness nor any indemnity, guarantee or security
arrangement between the Company, on the one hand, and the Seller or any
shareholder in the Seller or any director, employee or family associate of any
of the foregoing, on the other hand;

 

  (c) none of the Seller or any shareholder in the Seller or any director,
employee or family associate of any of the foregoing has any claim for
compensation or other claim whatsoever against the Company.

 

6.15 Information

 

  (a) To the Seller’s knowledge, the Due Diligence Information were when
disclosed and remains, in all material aspects, true and correct and not
misleading and the Due Diligence Information contain all relevant information of
importance regarding the Company and its business activities. For the sake of
clarity, any information related to forward-looking statements, budgets or
projections as to any future development included in the Due Diligence
Information is not to be considered under this warranty.

 

21



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  (b) To the Seller’s knowledge, it has not omitted to disclose, nor omitted to
procure the disclosure of, any agreement, arrangement, commitment or other fact
or circumstance of material nature to the operations or business or financial
status of the Company known to the Seller.

 

6.16 Brokers. No broker, finder, investment banker or other person is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement with respect to the Company.

 

7. Representations and warranties of the Buyer

Subject to the limitations and exclusions set forth in Sections 8 and 9 below,
the Buyer represents and warrants that each of the statements set out below in
this Section 7 is, unless indicated otherwise, true and correct as at the date
of this Agreement and as of the Closing Date.

 

7.1 Capacity and authority

The Buyer is duly incorporated, validly existing under the laws of Sweden and
has the corporate power and authority to enter into this Agreement and to
perform its obligations hereunder. All corporate authorizations for the
transactions contemplated in this Agreement have been obtained by the corporate
bodies of the Buyer.

 

7.2 Binding obligation, no breach

This Agreement has been duly executed and delivered by the Buyer and constitutes
valid and legally binding obligations of the Buyer. The execution of this
Agreement and the performance by the Buyer of its obligations thereunder does
not violate, conflict with or result in a breach of the articles of
incorporation or other constitutive document by which Seller is governed or
subject to.

 

7.3 No consent or approval

No consent of any shareholder, creditor or any other person, or notification to,
registration with or the consent or approval of any court of law or
administrative body, including, but not limited to, any competent competition
authority, is required in connection with the execution and performance by the
Buyer of the Agreement.

 

8. Representations and warranties exclusive, etc.

 

8.1 The representations and warranties of the Seller are the sole and exclusive
representations and warranties made by the Seller and relied upon by the Buyer
in respect to the subject matter of this Agreement and no other representations
and warranties are made by the Seller or relied upon by the Buyer, whether
express or implied, other than those explicitly made in Section 6. In
particular, and without limiting the foregoing, nothing in this Agreement or the
Data Room Information shall be understood or construed to express or imply any
representation or warranty in respect of any budgets, business plans, forward
looking statements or any other projections of any nature in respect to the
Company or its business.

 

22



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

8.2 To the extent any of the representations and warranties are made “to the
knowledge” of the Seller, such term (as well as any similar term) shall include
all facts and circumstances which are known to any of Maria Forss, Greg
Batcheller, Jacob Kaluski and Jörgen Johnsson, including such knowledge as a
diligent person in their positions should reasonably have taking into account
their normal tasks and responsibilities and after due and careful inquiry.

 

8.3 The representations and warranties of the Buyer are the sole and exclusive
representations and warranties made by the Buyer and relied upon by the Seller
in respect to the subject matter of this Agreement and no other representations
and warranties are made by the Buyer or relied upon by the Seller, whether
express or implied, other than those explicitly made in Section 7.

 

9. Remedies, limitations and exclusions

 

9.1 Exclusive remedies

Following the Closing, any and all claims arising out of any misrepresentation
or breach of warranty of the Seller or the Buyer contained in this Agreement
shall exclusively be based on this Section 9. Any other remedies for
misrepresentation or breach of warranty under applicable law, including remedies
under the theory of culpa in contrahendo and the right to rescission, are hereby
excluded.

 

9.2 Right to cure and liability

In the event of any misrepresentation or breach of warranty of either Party
contained in Section 6 or 7 of this Agreement that has been notified in
accordance with Section 9.7:

 

  (a) the breaching Party Seller has the right, within a period of thirty
(30) Business Days after receipt of the other Party’s notice, to put such Party
or the Company (as applicable), at the breaching Party’s sole expense, in a
position which would have existed if the alleged misrepresentation or breach of
warranty would not have occurred, to the extent such breach is curable (it being
understood that exercising such a right to cure shall not be deemed an admission
of liability by the breaching Party); but

 

  (b) failing such remedy as set forth in paragraph (a) above within the
prescribed time, the breaching party shall - subject to the limitations and
exclusions set forth in Sections 9.3 through 9.5 and 9.7 through 9.8 - indemnify
the other Party in respect of any actual damage incurred or suffered by such
Party that is adequately caused by such misrepresentation or breach of warranty,
and economically put such Party in a position it would have been in if no
misrepresentation or breach of warranty had occurred; provided, however, that
the Seller shall not be liable for any consequential damages, lost profits or
internal costs and/or expenses incurred by the Buyer directly or indirectly.

 

9.3 De-minimis and deductible

Other than as set forth below, either Party shall only be liable:

 

  (a) for a misrepresentation and breach of warranty by it which, individually,
exceed **** each (a “Qualifying Claim”);

 

  (b) for misrepresentations and breaches of warranties by it if all Qualifying
Claims, in the aggregate, exceed **** (the “Deductible”) and then only to the
extent the total of such claims exceeds the Deductible.

 

23



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Notwithstanding the foregoing and disregarding any limitations set forth in
Section 9.3(a) and 9.3(b) set forth above, with respect to (a) a
misrepresentation or breach of warranty set forth in Section 6.8 or (b) any
liability arising from the undocumented or oral agreements as set forth and
described on Appendix 6.8, the Seller shall only be liable to the extent such
damages exceed **** and then only to the extent the total of such claims exceeds
****.

 

9.4 Cap on Liability

Notwithstanding anything in this Agreement to the contrary, the Seller’s
liability under this Section 9 shall not exceed **** payable at Closing plus the
amount actually earned as APP1 pursuant to Section 3.9, except with respect to
the fundamental representations and warranties set out in Sections 6.1 (Capacity
and authority of the Seller), 6.2 (The Company and the Shares) and 6.13 (Taxes)
(the “Fundamental Warranties”), where the Seller’s liability shall not be
limited.

 

9.5 Limitations and exclusions

The Seller’s liability shall be excluded:

 

  (a) if and to the extent the facts or circumstances giving rise to the damage
have been fairly disclosed to the Buyer in the Data Room Information (which
shall be considered to be known by the Buyer) or in this Agreement and/or in any
appendix hereto, or otherwise were known by the Buyer on or before the date
hereof, however this limitation shall not apply to warranties related to Taxes.

 

  (b) if and to the extent that the Buyer (directly or indirectly) has recovered
such damages under any title whatsoever from a third party (including, but not
limited to, recovery under any insurance policy) or if non-recovery is the
result of the Buyer’s failure to exercise reasonable commercial efforts to
obtain recovery;

 

  (c) if and to the extent the damage could have been avoided by the Buyer
(directly or indirectly) had it complied with its legal obligation under
applicable law to mitigate damages;

 

  (d) if and to the extent such damage results from any (i) newly issued or
amended and/or otherwise modified legislation or change of an established
practice (excluding, however, tax legislation and established practice of tax
authorities) as of the Closing Date, or (ii) any intentional or negligent act or
omission by the Buyer after the Closing Date which caused or increased the
damage;

 

  (e) if and to the extent that, as a result of a claim for misrepresentation or
breach of warranty, any tax payable by the Buyer or the Company is reduced.

 

9.6 Fraud

Nothing in this agreement shall exclude or restrict liability of a Party or
available remedies in case of fraudulent misrepresentation or fraudulent
concealment or otherwise any intentional or grossly negligent act or omission of
such Party.

 

24



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

9.7 Term of representations and warranties and notice of claims

The representations and warranties of the Parties contained in Sections 6 and 7
above shall be valid until twelve (12) months after the Closing Date. Notice of
claims shall be given until such date at the latest, however, in any case no
later than forty-five (45) Business Days after the date on which the notifying
Party has obtained reasonably detailed knowledge of the relevant facts for such
claims. After expiration of the term of the representations and warranties, any
claims that have not been notified in accordance with this Section 9.7 shall
lapse and be forfeited. Any claims that have been properly notified and are not
settled by the Parties in writing within nine (9) months after the date of
notification thereof shall lapse and be forfeited, unless the claiming Party
has, before the expiration of such period, initiated proceedings in accordance
with Section 16 below. The notice of claims shall describe in reasonable detail
the relevant facts and the alleged breach and damage suffered by the relevant
Party as a consequence thereof.

Notwithstanding the foregoing, the term for the representations and warranties
related to Taxes where the basis of such claim is initiated by the relevant tax
authority and the Fundamental Warranties shall remain open until all assessments
relating to events prior to Closing Date are legally barred from being reviewed,
or, if later with respect to Taxes, thirty (30) Business Days after the Taxes
have been finally determined by the relevant tax authority or relevant court.

 

9.8 Third party claims

If any claim is made by a third party (including governmental authorities)
against the Buyer or the Company that, if sustained, would give rise to
indemnification according to this Agreement, the Buyer shall promptly (and in
any event within twenty (20) Business Days) notify the Seller of the claim. The
Buyer shall, or shall cause the Company to, oppose such third party claim and
the Seller shall use its reasonable best efforts to assist in the defence of the
claim. The Buyer shall not accept or settle such third party claim without the
prior written consent of the Seller, which consent shall not unreasonably be
withheld or delayed.

Subject to the Seller unconditionally accepting its liability for indemnifying
the Buyer against a third party claim, the Buyer shall, or shall cause the
Company to, grant to the Seller the right to assume the defence of any such
matter involving the asserted liability. If the Seller intends to assume the
defence or to settle the claim, it shall promptly after having been fully
informed and documented notify the Buyer of its intention to do so. The Seller
shall procure that no such claim is settled without the prior written consent of
the Buyer which consent shall not unreasonably be withheld or delayed. The Buyer
shall, against adequate compensation, cooperate with the Seller or its counsel
in the defence against any such asserted liability and in any compromise
thereof. Such cooperation shall include, but not be limited to, furnishing the
Seller with any books, records or information reasonably requested by the Seller
or its counsel.

The Buyer may at any time settle or, in the case the defence was assumed
according to preceding paragraph, direct the Seller to settle any asserted
liability, provided that the Buyer at the same time waives any right for
indemnification.

 

10. Post Closing obligations

 

10.1 Discharge of directors’ liability

The Buyer shall procure the discharge of all resigning directors of the board of
directors of the Company in office prior to Closing from their personal
liability for the period up to and including the Closing Date at the relevant
annual general meeting in the Company, provided, however, that the auditor
recommend discharge.

 

25



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

10.2 Document retention and access

The Buyer shall procure the retention, for a period of ten (10) years from
Closing, of the books, records and documents of the Company to the extent they
relate to the period prior to the date of Closing. Upon prior written notice,
the Seller shall be granted reasonable access to the directors, officers,
personnel, advisers, books and records and other information of the Company and
provide copies of such information to the Seller as it may reasonably request in
connection with:

 

  (a) the preparation of any returns, reports, filings or submissions or
investigation with respect to any judicial, administrative, regulatory, tax,
audit or arbitration proceeding or matter in so far as such access is relevant
to them or otherwise to comply with any relevant law or regulation; or

 

  (b) the investigation of the facts relating to any claims raised against the
Seller under this Agreement.

 

10.3 Obligation of the Seller to Change Name

The Seller undertakes to immediately subsequent to Closing change the company
name of the Seller to a name not including the word “Duocort” or any name
reasonably considered similar or related to word “Duocort”.

 

10.4 Non-compete and non-solicitation

The Seller undertakes for a period of two (2) years from the Closing Date, not
to, directly or indirectly, without the written consent of the Buyer:

 

  (a) have any active interest in, own any assets or shares in, or to carry out
any other activities which compete with the business of the Company; or

 

  (b) solicit the services of or endeavour to entice away any employee of the
Company, nor to employ any such person during such period of time, except for
employments that may follow from applications due to general advertisement.

 

10.5 Obligation of Buyer

The Buyer shall subsequent to Closing use its Reasonable Commercial Efforts (as
defined below) to bring the Product to market in the EU through a program for
commercialization of the Products in the EU. Reasonable Commercial Efforts shall
mean efforts and resources commercially and commonly used in the research-based
biotechnology / pharmaceutical industry for a product at a similar stage in its
product life having similar market potential, taking into account efficacy, the
competitiveness of alternative products in the marketplace, patent and other
proprietary positions of products, the profitability of the Product and
alternative products and other relevant factors and it is anticipated that the
level of effort will change over time reflecting changes in the status of the
Product. The Buyer furthermore undertakes to transfer this obligation of any
third party purchaser of the Company and/or the Product.

 

10.6 Audit right

Any accountant or accountant firm appointed by the Seller shall be entitled to
make reasonable inspections of the Buyer’s and its Affiliates’
bookkeeping/accounting and other business records and premises, for the purpose
of verifying the Net Sales reported pursuant to Section 3.11(b), no more than
once annually. If and when the Seller wishes to exercise its audit rights it
shall

 

26



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

send an audit request to the Buyer and/or the relevant Affiliates at least 20
days in advance of such audit. The relevant bookkeeping/accounting and other
relevant business records shall be made available for audit during normal
business hours during time period requested throughout the Audit Period;
provided, however, with respect to Licensees and Permitted Sellers, the Buyer
shall only be obligated to use its commercially reasonable efforts to make such
records available by such Licensees or Permitted Sellers pursuant to Buyer’s
contract with any such party. The appointed accountant or accountant firm shall
be entitled to make copies of relevant bookkeeping/accounting material and other
relevant business records.

If the result of an audit verifies that the actual Net Sales (as finally
determined pursuant to Section 3.11(b)) is in excess of the reported Net Sales
with more than ten (10) percent, the Buyer shall – in addition to other remedies
available under the Agreement – compensate the Seller for all costs of such
audit.

The Seller and its consultants shall keep all information obtained through an
audit confidential.

 

11. Announcements and confidentiality

 

11.1 The Parties shall consult each other before issuing any press release or
otherwise making any public statement with respect to this Agreement and neither
Party shall issue any such press release or make any such public statement prior
to such consultation and without the other Party’s prior written approval,
provided that each Party shall have the right to make any such disclosures as
are required by applicable stock exchange laws or regulations.

 

11.2 The Parties agree to keep the contents of this Agreement confidential,
provided, however, that the Parties may inform its affiliates and its and their
financing banks and other lenders.

 

11.3 All documents and information disclosed in connection with this Agreement,
including the Due Diligence Information, are confidential and may not be made
available or disclosed to third parties and their content may not be used for
any other purpose other than the performance of this Agreement, even in case
this Agreement should not enter into full force and effect, be terminated or
will at a later point in time be regarded as null and void.

 

11.4 The Seller will after Closing keep any confidential business information
relating to the Company confidential.

 

11.5 These confidentiality obligations are not applicable if a Party (a), except
for the obligation in Section 11.4, was in possession of such information prior
to or independent from the transactions contemplated hereunder or (b) is
required by law or applicable stock exchange regulations to disclose certain
information.

 

12. Covenants

 

12.1

The Seller shall not directly or indirectly, and shall not authorize or permit
the Company or any Representative of the Company directly or indirectly to,
(i) solicit, initiate, encourage, induce or facilitate the making, submission or
announcement of any Acquisition Proposal, (ii) furnish any information regarding
the Company to any person in connection with or in response to an Acquisition
Proposal, (iii) engage in discussions or negotiations with any person with
respect to any Acquisition Proposal, (iv) approve, endorse or recommend any
Acquisition Proposal or (v) enter into any letter of intent or similar document
or any contract contemplating or otherwise

 

27



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

  relating to any Acquisition Transaction. Without limiting the generality of
the foregoing, the Company acknowledges and agrees that any violation of any of
the restrictions set forth in the preceding sentence by any Representative of
the Company, whether or not such Representative is purporting to act on behalf
of the Company, shall be deemed to constitute a breach of this Section 12 by the
Company.

 

12.2 The Seller shall promptly inform the Buyer orally or in writing of the
occurrence of any Acquisition Proposal or modification thereof (including, to
the extent permitted, the identity of the person making or submitting such
Acquisition Proposal) that is made or submitted by any person prior to Closing.

 

12.3 The Seller and the Company shall immediately cease and cause to be
terminated any existing discussions with any person that relate to any
Acquisition Proposal.

 

12.4 The Company agrees not to release or permit the release of any person from,
or to waive or permit the waiver of any provision of, any confidentiality,
“standstill” or similar agreement to which the Company is a party, and will use
its commercially reasonable efforts to enforce or cause to be enforced each such
agreement at the reasonable request of the Buyer. The Company also will promptly
request each person that has executed, within 12 months prior to the date of
this Agreement, a confidentiality agreement in connection with its consideration
of a possible Acquisition Transaction or equity investment to return all
confidential information heretofore furnished to such person by or on behalf of
the Company, provided and to the extent such request is permitted under the
relevant confidentiality agreement.

 

12.5 Each of the Parties shall deliver such documentation, sign such
supplementary declarations and certificates, and take such other actions and do
such other things as may be reasonable or necessary for the proper and orderly
consummation of this Agreement in accordance with its provisions. In particular
but without prejudice to the generality of the foregoing, the above covenant
includes the Seller’s full cooperation in the event it becomes necessary or
desirable, at the Buyer’s sole discretion, to further formalise or take any
action with respect to performing or demonstrating the assignment of the
Business (as referred to in Section 6.5(d) above) to the Company.

 

12.6 In case of the Seller’s breach of any of Section 12.1 and 12.3, the Seller
shall immediately and without any set-off pay a break-up fee of **** to the
Buyer plus any and all expenses of the Buyer due to such breach, provided,
however, that the transaction contemplated by this Agreement (i) does not take
place or (ii) is materially affected by such breach which results in a delay in
Closing, increased purchase price or increased costs to the Buyer, it being
understood that merely the occurrence of any of these effects is not to be
construed as evidence of materiality. This break-up fee does not limit the Buyer
to claim further damage from the Seller in case the actual damage exceed the
amount of the break-up fee.

 

13. Notices

 

13.1 Any notice in connection with this Agreement shall be in writing in the
Swedish or English language; delivered by hand, fax, email, registered post or
by courier using an internationally recognised courier company.

 

28



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

13.2 A notice to the Seller shall be sent to such party at the following
address, or such other person or address as the Seller may notify to the Buyer
from time to time:

DuoCort AB

Jacob Kaluski

Kullagatan 8

SE-252 20 Helsingborg

Fax: +46 42 38 74 01

Email: jacob.kaluski@danaka.se

with a copy to (which shall not constitute notice):

Anders Jemail

Advokatfirman Delphi

Stora Nygatan 64

SE-211 37 Malmö

Fax: +46 (0)40 660 79 09

Email: anders.jemail@delphi.se

 

13.3 A notice to the Buyer shall be sent to such party at the following address,
or such other person or address as the Buyer may notify to the Seller from time
to time:

ViroPharma Incorporated

J. Peter Wolf, General Counsel

730 Stockton Drive Exton,

Pennsylvania 19341

Fax: (610) 458-7380

Email: peter.wolf@viropharma.com

with copies to (which shall not constitute notice):

Advokat Anders Malmström

Advokatfirman DLA Nordic KB

Box 7315

103 90 Stockholm

Fax: +46 8 701 78 99

Email: anders.malmstrom@dlanordic.se

DLA Piper LLP (US)

Andrew P. Gilbert

300 Campus Drive, Suite 100

Florham Park, New Jersey 07932-1039

Fax: 973-520-2573

Email: andrew.gilbert@dlapiper.com

 

13.4 A notice shall be effective upon receipt and shall be deemed to have been
received: (i) at the time of delivery if delivered by hand, registered post or
courier; (ii) at the time of transmission in legible form together with receipt
of successful transmission if delivered by fax or email.

 

29



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

14. Costs

Each of the Parties shall bear its own costs and expenses incurred in connection
with the negotiation, preparation, and execution of this Agreement, including
the fees of financial and legal advisors and no such costs or expenses shall be
charged to or paid by the Company.

 

15. Miscellaneous

 

15.1 Only those amendments and additions to this Agreement that are made in
writing and signed by duly authorised representatives of the Parties are valid.

 

15.2 This Agreement and its appendices constitute the entire agreement between
the Parties on all issues to which this Agreement relates. The contents of this
Agreement and its appendices supersede all previous written or oral commitments
and undertakings.

 

15.3 Except as explicitly stated in this Agreement, neither Party may without
the prior written consent of the other Party, assign, grant any security
interest over or otherwise transfer the benefit of the whole or any part of this
Agreement; provided, however, that the foregoing shall not apply in the event of
a change of control of Buyer or its direct or indirect parent entity, provided
that the obligations to the Seller set forth in this Agreement remain
obligations of such successor entity. Notwithstanding anything herein to the
contrary, the Buyer shall have the right to transfer this Agreement to its
Affiliates without obtaining the other Party’s prior written consent.

 

15.4 If any provision in this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, such provision or part shall to that extent
be deemed not to form part of this Agreement but the legality, validity or
enforceability of the remainder of this Agreement shall not be affected. If any
illegal, invalid or unenforceable provision would be legal, valid and
enforceable if some part of it were deleted or modified, the provision shall
apply with whatever deletion or modification is necessary to give effect to the
commercial intention of the Parties.

 

16. Disputes and Governing law

 

16.1 Any dispute, controversy or claim arising out of or in connection with this
contract, or the breach, termination or invalidity thereof, shall be solved by
mediation in accordance with the Rules of the Mediation Institute of the
Stockholm Chamber of Commerce.

 

16.2 Where the dispute cannot be settled by mediation, it shall be finally
settled by arbitration administered by the Arbitration Institute of the
Stockholm Chamber of Commerce (the “SCC”). The Rules for Expedited Arbitrations
shall apply where the amount in dispute does not exceed SEK 1,000,000. Where the
amount in dispute exceeds SEK 1,000,000 the Arbitration Rules shall apply. The
Arbitral Tribunal shall be composed of a sole arbitrator where the amount in
dispute exceeds SEK 1,000,000 but not SEK 10,000,000. Where the amount in
dispute exceeds SEK 10,000,000, the Arbitral Tribunal shall be composed of three
arbitrators. The amount in dispute includes the claims made in the Request for
Arbitration and any counterclaims made in the Answer to the Request for
Arbitration

 

16.3 The place of arbitration shall be Malmö, Sweden, and the language to be
used in the arbitral proceedings shall be English.

 

30



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

16.4 This Agreement shall be governed by and interpreted in accordance with the
substantive law of Sweden, without reference to the choice and conflicts of law
provisions thereof.

 

16.5 The Parties undertake and agree that all arbitral proceedings conducted
with reference to this arbitration clause will be kept strictly confidential.
This confidentiality undertaking shall cover all information disclosed in the
course of such arbitral proceedings, as well as any decision or award that is
made or declared during the proceedings. Information covered by this
confidentiality undertaking may not, in any form, be disclosed to a third party
without the written consent of the other Party. Notwithstanding the foregoing, a
Party shall not be prevented from disclosing such information in order to
safeguard in the best possible way his rights vis-à-vis the other Party in
connection with the dispute, or if the Party is obliged to so disclose pursuant
to statute, regulation, a decision by an authority, a stock exchange contract or
similar.

 

16.6 In case this Agreement or any part of it is assigned or transferred to a
third party, such third party shall automatically be bound by the provisions of
this arbitration clause.

* * * * *

[Signature page appears on the following page]

 

31



--------------------------------------------------------------------------------

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

This Agreement has been executed in two (2) original copies of which the Parties
have taken one each.

26 October 2011

 

DuoCort AB     Goldcup 6975 AB /s/ Mats Thoren     /s/ Thierry Darcis Signature
    Signature Mats Thoren     T Darcis Clarification of name     Clarification
of name Director     Director Title     Title /s/ Jacob Kaluski     /s/ S. Volk
Signature     Signature Jacob Kaluski     S. Volk Clarification of name    
Clarification of name Chairman     Director Title     Title

**Signature Page**